                6:19-cv-00144-SPS Document 10 Filed in ED/OK on 05/10/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                     Eastern District
                                                  __________  DistrictofofOklahoma
                                                                           __________


              FORT GIBSON STATE BANK                               )
                             Plaintiff                             )
                                v.                                 )      Case No.   19-CV-144-SPS
 TRAVELERS CASUALTY AND SURETY CO., et al.                         )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant, Susan Chapman                                                                                            .


Date:          05/10/2019                                                                 s/ Barrett L. Powers
                                                                                            Attorney’s signature


                                                                                            Barrett L. Powers
                                                                                        Printed name and bar number
                                                                           Norman Wohlgemuth Chandler Jeter Barnett & Ray
                                                                                   401 S. Boston Ave, Suite 2900
                                                                                          Tulsa, OK 74103

                                                                                                  Address

                                                                                           blp@nwcjlaw.com
                                                                                              E-mail address

                                                                                             (918) 583-7571
                                                                                             Telephone number

                                                                                             (918) 584-7846
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
